UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-QSB |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2006 OR | | TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-105778 MORTGAGEBROKERS.COM HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 05-0554486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 260 Edgeley Boulevard, Suite 11, Concord, Ontario L4K 3Y4 (Address of principal executive offices and zip code Registrant's telephone number, including area code:(877) 410-4848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes |_| No |X| Indicate the number of shares outstanding of the Registrant's common stock as of the latest practicable date. Class Outstanding at November 18, 2006 Common Stock, $.0001 par value 35,992,470 INDEX PAGE PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets at September 30, 2006 (Restated) and December 31, 2005 (Restated) 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2006 and 2005 (Restated) 2 Unaudited Condensed Consolidated Statements of Cash flows for the Nine Months Ended September 30, 2006 and 2005 (Restated) 3 Notes Unaudited to Condensed Consolidated Financial Statements 4-16 Item 2. Management’s Discussion and Analysis or Plan of Operations 17 Item 3. Controls and Procedures 24 PARTII. OTHER INFORMATION 25 Item 6. Exhibits and Reports on Form 8-K 25 Signatures ITEM 1. FINANCIAL INFORMATION BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the nine months ended September 30, 2006 are not necessarily indicative of results that may be expected for the year ending December 31, 2006. The financial statements are presented on the accrual basis. i MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2006 (RESTATED) AND 2005 (RESTATED) UNAUDITED CONTENTS Condensed Consolidated Interim Balance Sheets 1 Condensed Consolidated Interim Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Interim Statements of Cash Flows 3 Notes to Condensed Consolidated Interim Financial Statements 4 - 13 ii MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Condensed Consolidated Interim Balance Sheets September 30, 2006 (Restated) and December 31, 2005 (Restated) Unaudited (Restated, Note 3) (Restated, Note 15) September 30, December 31, 2006 2005 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ 1,338,451 $ 169,093 Referral fees held in trust 10,863 - Prepaid expense 62,170 9,888 Total Current Assets 1,411,484 178,981 Furniture and Equipment, net (note 4) 128,131 88,239 Deferred Offering Costs, net - 8,598 Total Assets $ 1,539,615 $ 275,818 LIABILITIES Current Liabilities Bank indebtedness (note 5) $ 103,001 $ 94,578 Trust liability 10,863 - Accounts payable 139,681 84,767 Accrued liabilities 316,090 86,829 Notes payable (note 6) - 118,160 Advances from related party (note 7) 243,610 332,865 Stock-based compensation accrual – current portion (note 8a) 85,360 - Employee stock-based compensation accrual (note 8b) 456,212 625,911 Total Current Liabilities 1,354,817 1,343,110 Stock-based Compensation Accrual (note 8c) 36,458 - Total Liabilities 1,391,275 1,343,110 Commitments (note 14) STOCKHOLDERS’ EQUITY Capital Stock (note 9) Preferred stock, $0.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized; 35,992,470 (2005: 33,935,000) issued and outstanding 3,599 3,394 Additional Paid-in Capital 2,128,557 760,111 Additional Paid-in Capital - Warrants (note 10) 732,605 - Subscription for Stock - 100,000 Subscription Receivable (note 11) (242,301 ) (630,000 ) Accumulated Other Comprehensive (Loss) Income (63,470 ) 3,213 Accumulated Deficit (2,410,650 ) (1,304,010 ) Total Stockholders’ Equity (Deficit) 148,341 (1,067,292 ) Total Liabilities and Stockholders’ Equity $ 1,539,615 $ 275,818 (The accompanying notes are integral part of these condensed consolidated interim financial statements.) 1 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Condensed Consolidated Interim Statements of Operations and Comprehensive Loss For the Three Month and Nine Month Periods Ended September 30, 2006 (Restated) and 2005 (Restated) Unaudited (Restated, Note 3) (Restated) (Restated, Note 3) (Restated) Three Months Ended September 30, 2006 Three Months Ended September 30, 2005 Nine Months Ended September 30, 2006 Nine Months Ended September 30, 2005 Revenues $ 1,306,746 $ 86,711 $ 2,396,481 $ 119,181 Expenses Commission and agent fees 962,124 - 1,805,084 - General and administrative expenses 245,114 203,784 947,371 329,542 Salaries and benefits 198,800 - 596,306 100,381 Stock based compensation (note 14c ii) 60,097 - 85,360 - Stock based compensation (note 14a, 14b, and 14c i) 3,432 - 36,458 - Employee stock-based compensation (note 8b) (222,153 ) 310,479 (169,700 ) 465,062 Occupancy costs (note 12) 27,236 - 85,231 - Interest expense - beneficial conversion feature (note 6) - - 108,840 - Total Operating Expenses 1,274,650 514,263 3,494,950 894,985 Income (Loss) from Operations 32,096 (427,552 ) (1,098,469 ) (775,804 ) Other Expenses (1,820 ) (388 ) (8,171 ) (473 ) Income (Loss) Before the Undernoted 30,276 (427,940 ) (1,106,640 ) (776,277 ) Gain onextinguisment of debt - - - 80,425 Income (Loss) Before Income Taxes 30,276 (427,940 ) (1,106,640 ) (695,852 ) Provision for income taxes (note 13) - Net Income (Loss) 30,276 (427,940 ) (1,106,640 ) (695,852 ) Foreign Currency Translation Adjustment (73,204 ) 21,752 (63,470 ) 20,336 Total Comprehensive Loss $ (42,928 ) $ (406,188 ) $ (1,170,110 ) $ (675,516 ) Basic and Diluted Loss Per Share $ (0.00 ) $ (0.01 ) $ (0.03 ) $ (0.03 ) Weighted average number of shares outstanding during the periods - basic and diluted 35,992,470 32,935,000 35,067,052 26,964,003 (The accompanying notes are integral part of these condensed consolidated interim financial statements.) 2 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Condensed Consolidated Interim Statements of Cash Flows For the Nine Month Periods Ended September 30, 2006 (Restated) and 2005 (Restated) Unaudited (Restated, Note 3) (Restated) 2006 2005 Cash Flows from Operating Activities Net loss $ (1,106,640 ) $ (695,852 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 26,225 3,912 Gain on forgiveness of debt - (80,425 ) Interest expense - beneficial conversion feature 108,840 - Stocks issued for services 441,000 - Employee stock-based compensation (169,700 ) 465,062 Stock-based compensation accrual 121,818 - Changes in non-cash working capital: Referral fees held in trust (10,863 ) - Prepaid expense (52,282 ) (4,314 ) Loanreceivable - (31,452 ) Accounts payable and accrued liabilities 361,098 211,828 Trust liability 10,863 - Net Cash Used in Operating Activities (269,641 ) (131,241 ) Cash Flows from Investing Activities Purchase of furniture and equipment (7,316 ) (94,085 ) Investment - (8,000 ) Net Cash Used in Investing Activities (7,316 ) (102,085 ) Cash Flows from Financing Activities Deferred offering costs 8,598 - Proceeds from notes payable 23,000 60,387 Issuance of common stock for cash 829,627 212,476 Repayment of advances from related party (89,255 ) - Proceeds from issuance of warrants 732,605 - Proceeds from bank indebtedness 8,423 - Net Cash Provided by Financing Activities 1,512,998 272,863 Net Increase in Cash 1,236,041 39,537 Effectof Foreign Exchange Rate Changes (66,683 ) 20,336 Cash - beginning of period 169,093 8,416 Cash - end of period $ 1,338,451 $ 68,289 Supplemental Cash Flow Information Interest paid $ 5,315 $ - Income taxes paid $ - $ - (The accompanying notes are integral part of these condensed consolidated interim financial statements.) 3 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY MAGNADATA, INC.) Notes to Condensed Consolidated Interim Financial Statements September 30, 2006 (Restated) Unaudited 1.
